Conviction is for the manufacture of intoxicating liquor, with a penalty of one year in the penitentiary.
No statement of facts appears in the record, and motion is presented by the State to strike out the bills of exception because filed too late. Sixty days after adjournment were allowed to file bills of exception. Adjournment was had on May 27. The sixty days *Page 220 
expired on July 26. The bills were not filed until July 28. The State's motion must be sustained. Art. 845 C.C.P.; Martin v. State, 82 Tex.Crim. Rep., 198 S.W. Rep., 149; Jarrott v. State, 84 Tex.Crim. Rep.; 209 S.W. Rep., 663; Farris v. State, 85 Tex.Crim. Rep., 209 S.W. Rep., 665; Darnell v. State, 90 Tex.Crim. Rep., 236 S.W. Rep., 480; Gumm v. State, 92 Tex.Crim. Rep., 241 S.W. Rep., 1023. For other authorities see notes under Art. 845, C.C.P.; Vernon's Civil 
Criminal Statutes, 1922 Supplement. However, if the bills should be considered they all relate to the question of evidence in some form, and their merit could not be appraised in the absence of a statement of facts.
The judgment is affirmed.
[Motion for rehearing withdrawn by appellant July 20, 1923. Reporter.]